Citation Nr: 0934970	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
retinopathy.

2.  Entitlement to an initial compensable rating in excess of 
10 percent for neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable rating in excess of 
10 percent for neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from April 1964 
to October 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
retinopathy, neuropathy of the right lower extremity, and 
neuropathy of the left lower extremity, and assigned a 
noncompensable rating for each disability, effective April 
23, 2002.  Thereafter, the Veteran perfected an appeal as to 
the initial ratings assigned for his service-connected 
retinopathy and neuropathy of the right and left lower 
extremities.  

In January 2003 the Veteran and his wife testified at a 
hearing before RO personnel; a transcript of the hearing is 
of record.

In a June 2003 rating decision, the RO granted increased 
initial evaluations of 10 percent for the Veteran's service-
connected neuropathy of the right and left lower extremities, 
effective April 23, 2002.  The issue of entitlement to higher 
disability evaluations based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2004 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In October 2004 the Board remanded the Veteran's claims for 
further development.  

In January 2007 the Board again remanded the Veteran's claim 
for an increased initial disability rating for retinopathy 
and denied the claims for initial disability ratings in 
excess of 10 percent for neuropathy of the right and left 
lower extremities.  

The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2008 
Order, the Court vacated and remanded the January 2007 Board 
decision that denied the claims for initial ratings in excess 
of 10 percent for service-connected neuropathy of the right 
and left lower extremities.  (The Court did not have 
jurisdiction over the remanded retinopathy claim).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with a VA or fee-basis ophthalmology 
examination.

In the January 2007 remand, the Board instructed the AMC/RO 
to arrange for the Veteran, who lives in Denmark, to receive 
an ophthalmology examination to determine the current nature 
of his service-connected retinopathy.  The remand also 
instructed the AMC/RO to obtain a translation of any 
examination results reported in any language other than 
English and to associate the translated report with the 
examination report.  

Unfortunately, there is no indication in the file that any 
arrangements were made for the Veteran to be afforded a VA or 
fee-basis ophthalmology examination.  Therefore, the AMC/RO 
is again requested to arrange for an ophthalmology 
examination to assess the Veteran's current manifestations of 
service-connected retinopathy.

The Veteran has diligently provided the RO with VA and 
private treatment records during the pendency of his appeal.  
As the claims are being remanded for additional development, 
the AMC/RO should request any additional VA or private 
treatment records from November 2008 to the present.  

Finally, a remand is also required with respect to the claim 
for a higher initial rating for retinopathy for the issuance 
of a supplemental statement of the case (SSOC).  Since the 
last SSOC prepared in October 2005, the Veteran has submitted 
multiple private treatment records in support of his claim 
for a higher initial rating for retinopathy.  With regard to 
the newly submitted evidence, the Board notes that the 
Veteran did not submit a waiver of initial RO review with 
this evidence.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant.  See 38 C.F.R. §§ 19.37, 20.1304 (2008).  Thus, 
the RO must review all new evidence, and if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.

A remand is also required for the matter of entitlement to 
evaluations in excess of 10 percent for service-connected 
neuropathy of the right and left lower extremities in order 
to comply with the June 2008 Joint Motion, which formed the 
basis for the June 2008 Court Order.  In the June 2008 Joint 
Motion, the parties agreed that a remand was warranted 
because the Board's January 2007 decision failed to address 
the Veteran's oral testimony regarding his reported 
neuropathy symptoms.  The parties also agreed that the Board 
should provide adequate reasons and bases as to whether a new 
medical examination to assess the Veteran's neuropathy of the 
lower extremities is warranted.

The Board notes that the last VA examination to evaluate the 
Veteran's neuropathy of the bilateral lower extremities was 
conducted in June 2002.  Therefore, the RO should schedule 
the Veteran for an additional VA or fee-basis peripheral 
nerves examination.  Again, because the Veteran lives in 
Denmark, a translation of the examination report is required 
for any findings not reported in English and must be 
associated with the report.

The Board also observes that in October 1996, the Veteran 
submitted a notice letter from the Social Security 
Administration (SSA), indicating that he was determined to be 
disabled for SSA purposes from May 1994 based on bronchitis 
and a "significant neurological problem."  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal.  Therefore, the RO should obtain and associate with 
the claims folder the complete record relied upon in making 
the SSA determination.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his service-connected 
retinopathy and neuropathy of the lower 
extremities.  Of particular interest are 
any records dated from November 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  Duplicative records 
should be returned to the Veteran with an 
appropriate notation in the claims folder 
that they were returned.

3.  The Veteran should be afforded a VA or 
fee-basis eye examination to evaluate the 
current nature of his service-connected 
retinopathy.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner performing the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The Board points 
out, for example, that the Veteran had 
laser eye surgeries in July 2003 and in 
July and August 2008; his claims folder 
also contains multiple imaging records of 
his eyes.  The examination protocol in VA's 
Disability Examination Worksheet for VA Eye 
Examination, revised on January 16, 2009, 
must be provided to the examiner.  If an 
English-speaking physician cannot be 
located to conduct the examination, the 
worksheet is to be translated into Danish 
in order that the examiner comply with the 
requirements outlined in the worksheet.  
The examination must respond to the 
instructions contained therein.  

If the examination results are reported in 
any language other than English, the report 
must be translated, and a copy of the 
translation must be associated with the 
examination report.

4.  The Veteran should also be afforded a 
VA or fee-basis peripheral nerves 
examination to evaluate the current nature 
of his service-connected neuropathy of the 
right and left lower extremities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination protocol in VA's 
Disability Examination Worksheet for VA 
Peripheral Nerves Examination must be 
provided to the examiner.  If an English-
speaking physician cannot be located to 
conduct the examination, the worksheet is 
to be translated into Danish in order that 
the examiner comply with the requirements 
outlined in the worksheet.  The examination 
must respond to the instructions contained 
therein.  

If the examination results are reported in 
any language other than English, the report 
must be translated, and a copy of the 
translation must be associated with the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled examination without good cause 
shown may have adverse effects on his 
claim.

6.  After the developments requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any evidence has been received for which 
the AMC/RO can prepare a supplemental 
statement of the case, it should be 
prepared and furnished to the Veteran and 
his representative.  They should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


